Exhibit 10.33

ADDENDUM TO THE MARCH 8, 2006 EMPLOYMENT AGREEMENT

BETWEEN ORCHID CELLMARK INC. AND THOMAS A. BOLOGNA

THIS ADDENDUM (the “Addendum”) is made and entered into this 8th day of
December, 2006 by and between Orchid Cellmark Inc. (“Company”) and Thomas A.
Bologna (“Executive”);

WHEREAS, Paragraph 3(c)(ii) of the March 8, 2006 Employment Agreement (the
“Employment Agreement”) between the Company and Executive provides that within
six (6) months of the Commencement Date, the Company and Executive shall agree
upon written performance goals pursuant to such paragraph, and that the Company
will grant and deliver to Executive 100,000 shares of common stock of the
Company, at no cost to Executive, on the first business date that (A) the
Executive achieves said performance goals, and (B) there is an open window in
which executives of the Company are permitted to sell stock;

WHEREAS, on November 17, 2006 the Compensation Committee of the Company’s Board
of Directors determined that Executive’s performance since he joined the Company
had exceeded any goals that the Company would have proposed under Paragraph
3(c)(ii) of the Employment Agreement;

WHEREAS, on November 17, 2006 the Compensation Committee of the Company’s Board
of Directors resolved that the Company was authorized to enter into discussions
with Executive to amend his Employment Agreement to grant him 100,000 shares of
Company Common Stock as contemplated under the Employment Agreement without
establishing specific goals for such grant and to provide that such grant be
made prior to December 15, 2006, the last day of the open window period in which
executives of the Company are permitted to sell stock; that the Company was
authorized to enter into an amendment to the Employment Agreement consistent
with the intent of such resolution; and that the officers and/or directors of
the Company were authorized to execute and deliver agreements to effect the
foregoing in the name and on behalf of the Company;

WHEREAS, the Grant Date (defined below) occurs within an open window in which
executives of the Company are permitted to sell stock;

WHEREAS, Paragraph 8(c) of the Employment Agreement provides that the terms and
provisions of the Agreement may be modified or amended only by written agreement
executed by the parties thereto;

NOW, THEREFORE, the undersigned parties agree as follows:

That Paragraph 3(c)(ii) of the Employment Agreement be deleted and replaced in
its entirety with the following, and that as of the signing of this Addendum,
the original paragraph in the Employment Agreement will expire, and the
following paragraph will take its place and have full force and effect:

(ii) Grant Of Common Stock. On December 14, 2006 (the “Grant Date”), in
accordance with the Addendum between them dated December 8, 2006, the Company
will issue to the Executive One Hundred Thousand (100,000) shares of the
Company’s Common Stock at a purchase price per share of zero dollars and zero
cents ($0.00).

IN WITNESS WHEREOF, the undersigned parties have executed this Addendum as a
sealed instrument, and as of the date and year first above-written:

 

ORCHID CELLMARK INC.     THOMAS A. BOLOGNA By:   /s/ George Poste     /s/ Thomas
A. Bologna Its:   Chairman, Board of Directors     Dated:   December 12, 2006
Dated: 8 December 2006      